Matter of Ferone v Magnussen (2020 NY Slip Op 05207)





Matter of Ferone v Magnussen


2020 NY Slip Op 05207


Decided on September 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOHN M. LEVENTHAL
ROBERT J. MILLER
PAUL WOOTEN, JJ.


2019-01508
 (Docket No. F-36340-16/17D)

[*1]In the Matter of Kathleen Frances Ferone, respondent,
vKeith Thomas Magnussen, appellant.


Keith Thomas Magnussen, Brooklyn, NY, appellant pro se.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Jacqueline B. Deane, J.), dated January 3, 2018. The order denied, as untimely, the father's objections to an order of the same court (Elizabeth Shamahs, S.M.) dated October 1, 2018, which denied the father's motion for an award of counsel fees.
ORDERED that the order dated January 3, 2018, is affirmed, without costs or disbursements.
The parties are the parents of one minor child. In this proceeding pursuant to Family Court Act article 4, the Support Magistrate issued an order denying the father's motion for an award of counsel fees. The father filed objections to the Support Magistrate's order, and the Family Court denied his objections as untimely. The father appeals.
"Objections to an order of a Support Magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party" (Matter of Verzhbo v Grubelich, 147 AD3d 864, 865; see Family Ct Act § 439[e]). On this record, we agree with the Family Court's determination denying the father's objections to the Support Magistrate's order as untimely (see Matter of Bosse v Simpson, 173 AD3d 856, 857).
In light of our determination, we need not reach the father's remaining contention.
SCHEINKMAN, P.J., LEVENTHAL, MILLER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court